Title: From Benjamin Franklin to William Jackson, 10 July 1781
From: Franklin, Benjamin
To: Jackson, William


Sir
Passy, July 10. 1781
Last Night I received your 4th Letter on the Same Subject.
You are anxious to carry the Money with you, because it will re-animate the Credit of America.
My Situation & long Acquaintance with Affairs relating to the public Credit enables me, I think, to judge better than you can do, who are a Novice in them, what Employment of it will most conduce to that End; and I imagine the retaining it to pay the Congress Drafts has infinitely the Advantage.
You repeat that the Ship is detain’d by my Refusal. You forget your having written to me expresly, that She waited for Convoy.—
You remind me of the Great Expence the Detention of the Ship occasions. Who has given Orders to stop her? It was not me. I had no Authority to do it. Have you? And do you imagine, if you have taken such Authority upon you that the Congress ought to bear the Expence occasion’d by your Imprudence. And that the Blame of detaining the necessary Stores the Ship contains, will be excus’d by your fond desire of carrying the Money?
The Noise you have rashly made about this Matter, contrary to the Advice of Mr Adams, which you ask’d and receiv’d, and which was, to comply with my Requisition, has already done great Mischief to our Credit in Holland. Messrs Fizeaux have declar’d they will advance to him no more Money on his Bills upon me to assist in paying the Congress Drafts on him. Your Commodore too, complains, in a Letter I have seen that he finds it difficult to get Money for my Acceptances of your Drafts in order to clear his Ship. Tho’ before this Proceeding of yours, Bills on me were, as Mr Adams assures me, in as good Credit on the Exchange of Amsterdam as those of any Banker in Europe. I suppose the Difficulty mention’d by the Commodore, is the true Reason of the Ship’s Stay; if in fact the Convoy is gone without her. Credit is a delicate tender thing, capable of being blasted with a Breath. The public Talk you have occasion’d about my Stopping the Money, & the Conjectures of the Reasons or Necessity of doing it, have created Doubts and Suspicions, of most pernicious Consequence. It is a Matter that should have pass’d in Silence.
You repeat as a Reason for your Conduct that the Money was obtain’d by the great Exertions of Col. Laurens. Who obtain’d the Grant is a Matter of no Importance, tho’ the Use I propose to make of it is of the greatest. But the Fact is not as you state it. I obtain’d it before he came. And if he were here, I am sure I could convince him of the Necessity of leaving it. Especially after I Should have inform’d him, that you had made in Holland the enormous Purchase of 40,000£ Sterling’s worth of Goods, over and above the 10,000£’s worth which I had agreed should be purchased by him, on my Credit; and that you had induc’d me to engage for the Payment of your Purchase by showing me a Paper said to contain his Orders to you for making it, which I then took to be his Handwriting tho’ I afterwards found it to be yours and not Sign’d by him. It would be an additional Reason with him, when I should remind him, that he himself to induce me to come into the Proposal of Commodore Gillon, & the rest of the Holland Transaction to which I was averse, assur’d me he had mention’d it to the Minister, and that it was approv’d of. That on the contrary I find the Minister remembers nothing of it, very much dislikes it, and absolutely refuses to furnish any Money to discharge that Account.
You finish your Letter by telling me, that “the daily Enhancement of Expence to the United States from these Difficulties is worthy the Attention of those whose Duty it is to œconomise the Public Money, and to whom the common Weal is intrusted, without deranging the special Department of another.” The Ship’s lying there with 5 or 600 Men on board, is undoubtedly a great daily Expence, but it is you that occasion it; and these superior Airs you give yourself, young Gentleman, of Reproof to me and Reminding me of my Duty, do not become you, whose special Department and Employ in public Affairs of which you are so vain, is but of yesterday, and would never have existed but by my Concurrence, and would have ended in the Disgrace, if I had not supported your enormous Purchases by accepting your Drafts, and the charging me with want of Œconomy is particularly improper in you, when the only Instance you know of it is, my having indiscretely comply’d with your Demand, in advancing you 120 Louis for the Expence of your Journey to Paris, and when the only Instance I know of your Œconomizing Money, is, your sending me three Expresses one after another on the same Day, all the way from Holland to Paris each with a Letter saying the same thing, to the same no purpose.
This Dispute is as useless as it is unpleasant. It can only create ill Blood. Pray let us end it.— I have the honour to be
